Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.

(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The specification should be amended to include the proper section headings above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


20, 21, 23-26, 28, 31, 35 and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori, JPH0932849.
Regarding claim 20, Mori discloses a hydrodynamic plain bearing, comprising: a rotor (1) including a rotor bearing surface (surface of 10); a stator (2) including a counter-surface (13a,13b) located opposite the rotor bearing surface in order to generate hydrodynamic pressure in a region of a converging gap converging by a narrowing of the gap (Figures 3 and 4, the lower portion of the gap at 13b is narrower than the rest of the gap); the rotor being rotatable with respect to the stator about a rotation axis (axis of 1); wherein the rotor bearing surface and the counter-surface each includes in a section view along and through the rotation axis, a continuous bearing contour (in all embodiments of Mori the surfaces are continuous) including at least two contour segments (best labeled as 13a/13b, 10 includes complimentary surfaces to these surfaces), each contour segment being a straight line or a curvature (Figures 3 and 4 show two straight surfaces, Figure 5 shows a straight surface and a curve), the contour segments transitioning into one another directly or indirectly so that each continuous bearing contour generates hydrodynamic pressure along its entire axial length (as illustrated in detail in Figure 4 the grooves to generate the pressure are continuous through both regions), each continuous bearing contour being configured to generate hydrodynamic load capacities in a radial direction and in an axial direction (all shapes of the continuous surface include radial and axial components thus can support load in both directions).
Regarding claim 21, Mori discloses that a conformation of the rotor bearing surface deviates from a conformation of the counter-surface of the stator such that the 
Regarding claim 23, Mori discloses that the rotor bearing surface and the counter-surface comprise a multiple-surface plain bearing (each surface is one surface element and thus this is a multiple-surface plain bearing, if Applicant is attempting to claim that there are multiple rotor bearing surfaces and multiple counter-surfaces, such as in Figure 8 of the instant application, multiple of each particular surface should be claimed).
Regarding claim 24, Mori discloses that the rotor bearing surface and the counter-surface comprise a floating sleeve bearing (the inner element 10 floats relative to the outer element, under the broadest reasonable interpretation this can be as floating sleeve since the claim does not provide any further structure or any specific structure that would be limiting to a specific type of floating bearing assembly).
Regarding claim 25, Mori discloses that the rotor bearing surface and the counter-surface comprise a cylindrical plain bearing (at least Figure 3 is a cylindrical configuration).
Regarding claim 26, Mori discloses that at least one of the rotor bearing surface and the counter-surface includes regions having different coefficients of thermal expansion (the inserts at 4 are disclosed as being heated and cooled and in doing so 
Regarding claim 28, Mori discloses at least one of the rotor bearing surface and the counter-surface includes regions having different modulus of elasticity (the surface of 10 includes the inserts at 4, these are different material and thus two different materials make the element these material have different elasticity, since two different materials have different properties the disclosure of Mori anticipates this limitation since no specific material is being claimed).
Regarding claim 31, Mori discloses that the rotor bearing surface (at 10) is defined at least partly on a rotor part connected nonrotatably to the rotor (10 is an extension of the rotor which is connected non-rotatably).
Regarding claim 35, Mori discloses that the bearing configuration can include, in combination, a second bearing spaced from the hydrodynamic plain bearing along the rotor axis (figure 6 discloses that the bearing can be part of a system with two spaced apart hydrodynamic bearings).
Regarding claim 39, Mori discloses that the second bearing is a hydrodynamic radial bearing (both bearings in Figure 6 are hydrodynamic).
Allowable Subject Matter
Claims 22, 27, 29, 30, 32, 33, 36 and 40 (and those claims depending therefrom) are objected to as being dependent upon a rejected base claim, but would be allowable 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656